I concur in the opinion and in the judgment of reversal. The replevin laws were amended in 1923 to make clear the intent of the law to allow a judgment only for thetrue value of what was involved in the *Page 208 
replevin issue at the time of the suit, not any fictitious value stated in pleadings or otherwise.
The plea of set off was not the proper remedy for plaintiff. Plaintiff's remedy would be a set off in equity of his alleged claim against the defendant in replevin,after judgment is entered in this case in the defendant's favor, if the defendant is deemed to be incapable of responding to an independent judgment against him in plaintiff's favor. See 24 Rawle C. L. 803 et seq.
BUFORD, C.J. AND WHITFIELD, J., concur.